TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00751-CR


                                 Stephen Cortez, Jr., Appellant

                                                 v.

                                  The State of Texas, Appellee


               FROM THE 147TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-DC-16-302003, THE HONORABLE CLIFFORD A. BROWN, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due July 12, 2019. On counsel’s

motions the time for filing was extended to October 10, 2019. Appellant’s counsel has now filed

a third motion, requesting that the Court extend the time for filing appellant’s brief. We grant

the motion for extension of time and order appellant to file a brief no later than

November 12, 2019. No further extension of time will be granted and failure to comply with this

order will result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of

the Texas Rules of Appellate Procedure.

               It is ordered on October 17, 2019.



Before Chief Justice Rose, Justices Triana and Smith

Do Not Publish